Citation Nr: 0510717	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk








INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level 
III hearing acuity in the right ear, and by level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 6.156(a), 3.159, 3.326 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of the information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, of what part of that evidence is to be provided by 
the claimant, and of what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA notified the veteran by letters 
dated in March 2003 and August 2004 with respect to the issue 
of increased rating for bilateral hearing loss.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and one was accorded him in 
April 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, as there is no evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.

II. Increased Rating of Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Review of the veteran's service medical records show an April 
1966 entrance examination report of normal clinical findings 
in all categories.  In the 
self-questionnaire, the veteran noted that he had a personal 
history of ear trouble, but not hearing loss.  An 
audiological evaluation was also conducted.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
15
*
15
LEFT
5
0
15
*
0

A December 1967 medical record showed a diagnosis of 
bilateral sensorineural hearing loss secondary to acoustic 
trauma.  An audiogram was also conducted.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
*
55
LEFT
10
10
10
*
50

A January 1968 annual examination noted all normal clinical 
findings.  An audiogram revealed that puretone thresholds 
were unchanged from the December 1967 examination.  A 
February 1968 equipment operation qualification record stated 
the results of the whisper test to be 15/15 in each ear.

A separation examination in November 1968 revealed all normal 
clinical findings.  In the self-questionnaire, the veteran 
noted that he had a personal history of ear trouble, but not 
of hearing loss.  An audiogram was not conducted.

A VA audiological examination was conducted in September 
1976.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
*
55
LEFT
10
10
10
*
50

The average puretone decibel loss was not reported.  Speech 
audiometry revealed speech recognition ability to be 90 
percent in the right ear and 96 percent in the left ear.  

A VA audiological evaluation was conducted in March 1990.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
55
80
LEFT
15
10
15
70
80

The average puretone decibel loss was reported as 41 decibels 
for the right ear and 44 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability to be 96 
percent in the right ear and 92 percent in the left ear.  

Thereafter, a VA audiological examination was conducted in 
January 1994.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
75
LEFT
10
15
20
70
80

The average puretone decibel loss was reported as 42 decibels 
for the right ear and 46 decibels for the left ear.  The 
examination report also noted speech recognition ability to 
be 92 percent in both the right and left ears.

A VA audiological evaluation was conducted in February 2002.  
Puretone thresholds, in decibels, were as follows:




 HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
70
80
LEFT
35
30
55
*
70

Average puretone decibel loss was not reported.  The 
evaluation also noted speech recognition ability to be 84 
percent in the right ear and 88 percent in the left ear.  

In April 2003, a fee-based VA audiological evaluation of the 
veteran was conducted.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
80
85
LEFT
20
25
40
75
85

The average puretone decibel loss was reported as 57.5 
decibels for the right ear and 56.25 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
to be 88 percent in both the right and left ears.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  Level I represents essentially 
normal audio acuity, with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2004).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  However, the puretone threshold averages as 
stated in the April 2003 VA audiological evaluation do not 
satisfy the regulatory requirements of 38 C.F.R. § 4.86 for a 
pattern of exceptional hearing impairment in the left ear, 
and therefore do not apply in this case.

In this case, the most recent VA examination, in April 2003, 
showed a level III hearing acuity in the right ear, and a 
level II hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the numeric designations 
of level III hearing acuity in the right ear, and level II 
hearing acuity in the left ear, translate to a noncompensable 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100.  Although the objective evidence of 
record confirms the veteran's contention that his 
service-connected bilateral hearing loss has become 
progressively worse, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

After a thorough review of the evidence of record, the Board 
finds that the criteria for a compensable rating for 
bilateral hearing loss have not been met.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for service-connected bilateral hearing 
loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


